Citation Nr: 1524797	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-02 122 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (DM), to include as a result of exposure to herbicide agents/Agent Orange (AO).

2.  Entitlement to service connection for shrapnel wounds to both legs.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

The Veteran appeared at a hearing before a hearing officer at the RO in September 2012 and before the undersigned Veterans Law Judge at a videoconference hearing in February 2015.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have chronic symptoms of diabetes mellitus in service.

3.  Symptoms of diabetes mellitus were not continuous since service separation. 

4.  DM did not manifest to a compensable degree within one year of separation from service.

5.  The Veteran did not sustain a disease or injury in service related to DM. 

6.  The Veteran did not incur shrapnel wounds to both legs in service.  

7.  The Veteran does not have PTSD.
 
8.  A psychiatric disability other than PTSD was not manifest during service and is not related to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for shrapnel wounds of both legs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

4.  A psychiatric disability, other than PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issues of service connection, the RO, in an October 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available pertinent treatment records, service and post-service, have been obtained and associated with the claims folder.  No other relevant records have been identified.

As it relates to the necessity for an examination for service connection for the above claimed disorders, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service are his own conculsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against these claims, including treatment records currently on file. 

Accordingly, the Board finds that referral for VA medical examinations is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney and through a hearing if so desired.  As noted above, he has appeared at two separate hearings.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, DM is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

The claimed psychiatric disorders and shrapnel wounds of both legs are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 .

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as DM, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to AO as a result of service in Vietnam.  The Veteran maintains that he was recruited by the CIA as a sniper and that he was placed into Vietnam as a sniper, not affiliated with any troop or company, and performed various sniper attacks resulting in numerous deaths.  He maintains that he was transported to Saigon AFB via military transport from Camp Zama in Japan and was sent from one place to another, including various villages, to perform sniper attacks.  He stated that he was escorted to these places by a unit and then went on his own.  He indicated that he did not even have a radio.  The Veteran reported using a compass to get from one place to another.  He stated that he killed a villager and his wife at An Loc because they were harboring Viet Cong (VC) weapons.  He noted that he subsequently went back to  the village and saw that everyone had been killed, including the animals, with people's heads being on posts.  He reported that this was one of the bases for his claim for PTSD.  The Veteran stated that he never told anyone in the military about his duties as he was not allowed to do so.  The Veteran has also claimed that he sustained the shrapnel wounds to his legs during a firefight on the way to Cam Rhan Bay in 1964.  He testified that he was told not to make friends and that he was recruited by special ops.  The Veteran indicated that he was in Vietnam from March 1963 until May 1965 and was only shipped back to Vietnam to have his tonsils removed and after he contracted meningitis.  He reported having killed over 50 people.  

Service treatment records associated with the record reveal that the Veteran was seen on numerous occasions at Camp Zama in Japan throughout his period of service.  In September 1963, the Veteran was seen with complaints of an eye ache and photophobia and spasms of the right eye.  A diagnosis of acute red eye was rendered.  In October 1963, the Veteran was seen with complaints of a cough and weight loss.  A diagnosis of possible asthmatic bronchitis was rendered.  In October 1963, the Veteran had spirometry testing performed at the U.S. Army Command Pulmonary Function Clinic in Japan.  A throat culture was performed on the Veteran at Camp Zama in October 1963.  In April 1964, the Veteran was seen on several occasions, with acute bronchitis being diagnosed at that time.  In June 1964, the Veteran was seen with complaints of epigastric discomfort for one week.  He was subsequently admitted and treated for a duodenal ulcer.  In the June 1964 report, it was noted that the Veteran reported enjoying his work at the post office but worried about his job because he wanted to do a good job at it.  He was discharged back to duty on July 1, 1964.  Blood tests were performed on the Veteran at Camp Zama in July 1964.  In September 1964, the Veteran was seen at Camp Zama with complaints of nausea and epigastric pain for two weeks.  A history of a peptic ulcer was noted at that time.  A diagnosis of recurrent peptic ulcer syndrome was rendered.  The Veteran was seen in October 1964 with continuing complaints of epigastric pain.  A barium enema performed in October 1964 was negative.  Blood testing was again performed on the Veteran in October 1964.  In December 1964, the Veteran sustained a 1st degree burn to the dorsum of his right hand.  Blood testing, urine testing, and a throat culture were performed on the Veteran at Camp Zama in December 1964.  A throat culture was also performed on the Veteran in Janaury 1965.  

In January 1965, the Veteran was seen with tonsillitis on numerous occasions, with three separate hospitalizations.  A tonsillectomy was performed on January 26, 1965.  As part of his hospitalization history record, the Veteran was noted to work in the post office and to have been in Japan for the last year and a half.  He was discharged to duty on February 1, 1965.  In April 1965, the Veteran was hospitalized with viral meningitis.  He remained hospitalized for 10 days.  He was noted to have come to Japan in July 1963 and to have been living at Camp Zama.  

The Veteran's DD214 lists his military occupational specialty as a postal clerk.  It does not contain any notation of service in Vietnam nor was he awarded any medals that would be indicative of having served in Vietnam.  Service personnel records also make no reference to any service in Vietnam.  Moreover, in October 2010, the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

Furthermore, in an April 2011 memorandum, the JSRRC Coordinator indicated that the following efforts were made in order to obtain the information necessary to corroborate in-service exposure to herbicide agent (Agent Orange): 

1.  On August 10, 2010, we received a claim from the Veteran on VA Form 21 526 where he stated that he was exposed to Agent Orange in Vietnam from June of 1964 until 1965.  On the same date, we received a VA Form 21-4138 which stated that he was transferred to Vietnam from June 1964 to May 1965 where he worked for the CIA as a sniper and told never to discuss the missions. 

2.  On October 7, 2010, we sent the Veteran a VCAA notice requesting information regarding how he was exposed.

3.  On November 9, 2010, we received pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S from NPRC.  On the same date we received a response from NPRC on which it was stated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.   

4.  On February 23, 2011, the Veteran stated via telephone that he spent most of his Pacific tour in Vietnam working for the CIA and it was explained to the Veteran that we would be sending him a letter asking him to answer several questions about his special operations assignments.  

5.  On February 24, 2011, we sent the Veteran a letter asking him to answer several questions regarding his special operations assignments. 

6.  Review of the Veteran's service treatment records, claims file, and personnel record do not provide us with additional information capable of being corroborated by the JSRRC or information that would substantiate exposure to herbicide agents. 

The Board has considered the Veteran's contentions, including his assertion that he served in Vietnam as a sniper, with only two short periods of time for return to be treated for meningitis and to have his tonsils removed.  The Board finds that the weight of the evidence, lay and medical demonstrates that the Veteran was treated for numerous disabilities between May 1963 and May 1965 at Camp Zama and other medical facilities in Japan, including hospital stays for other illnesses during the time frame in question.  Moreover, the history taken at the hospitalizations reveals that the Veteran reported working as a postal clerk in Japan and enjoying the job he was performing.  In addition, the personnel records on file and the findings of NPRC also are absent of service in Vietnam.  During the hearing, while the Veteran testified that he was involved in special operation which included service in Vietnam, he was unable to provide identifying details regarding that service ,such was the units to which he was assigned or the dates of those assignments.  He testified that he suffered a shrapnel wound while in Vietnam, but was only able to indicate that it happened in 1964.  As discussed below, the service treatment records do not document a shrapnel wound in service.  With regard, to the claimed service in special operations, in February 2011, the RO sent the Veteran a letter requesting that he provide identifying information regarding that claimed service, including dates and unit information.  The Veteran did not response to that request for information.  Having weighed the evidence of record, including the statements and testimony of the Veteran, the Board finds that the Veteran's statements that he had service in Vietnam are not credible as they are inconsistent and outweighed by other evidence of record.  As service in Vietnam has not been demonstrated, the presumptive provisions which attach based upon that service are not for application.

DM

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran specifically maintains that his DM is as a result of the in-service herbicide exposure.  The Veteran has not stated that his DM was first incurred in service or was otherwise related to other, non-herbicide related injuries or events.  Further, service treatment records are negative for diagnoses or treatment for DM.  In the March 1965 service separation medical examination, a clinical evaluation of the Veteran was normal and DM was not noted.  For these reasons, the Board finds that the Veteran's DM was not chronic in service. 

The Board further finds that the Veteran's DM did not manifest to a compensable degree within one year of discharge from service and was not continuous since service separation.  On his inial application for DM, received in August 2010, the Veteran indicated that he was first diagnosed with DM in 1986.  The Veteran has also indicated through testimony that he was diagnosed no earlier than 1968 with DM, which would place the onset more than one year following service.  

The Veteran was also requested to submit medical evidence demonstrating a relationship between his current DM and his period of service and has not done so,  

As discussed in detail above, the Board has found that the Veteran did not serve in Vietnam and was not exposed to herbicides in service.  The Veteran has not claimed that his disorders first manifested in service or that any other in-service event, injury, or disease resulted in his DM.  As such, a medical opinion is not necessary.

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for DM either on a presumptive or direct basis.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Shrapnel Wounds to the Legs

The Veteran maintains that he sustained shrapnel wounds to his legs during a firefight while in Vietnam.  

As noted above, the Board has found that the Veteran did not have service in Vietnam.

Service treatment records also reveal no complaints or findings of shrapnel wounds to the legs.  

At the time of the Veteran's March 1965 service separation examination, normal findings were reported for the lower extremities and skin.  The Veteran also did not report having any shrapnel wounds to his legs on his March 1965 service separation report of medical history.  

The Veteran did not report having shrapnel wounds to the legs on his initial application for compensation received in March 1966.  The Veteran did not report that he sustained shrapnel wounds to his legs until receipt of his August 2010 application for compensation. 

The Veteran has testified as to having sustained shrapnel wounds to his legs in 1964 as a result of a firefight in Vietnam.  At the time of the Veteran's September 2012 hearing, the hearing officer noted that the Veteran had some type of scars on his legs.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's claimed shrapnel wounds to the legs had their onset in service.  As noted above, there were no findings of shrapnel wounds to the legs in service.  Normal findings for the lower extremities and skin were reported at the time of the March 1965 service separation examination.  Furthermore, as noted above, the Veteran's post-service records do not demonstrate any findings of shrapnel wounds to the lower extremities until the Veteran reported having sustained them when he applied for benefits in August 2010.  Therefore, the evidence does not reflect in-service shrapnel wounds to the legs. 

As to the Veteran's reports that he sustained shrapnel wounds to his legs in service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having sustained any shrapnel wounds in service, including on his March 1965 service separation report of medical history.  Moreover, on his initial application for compensation, received in 1966, the Veteran did not report having sustained shrapnel wounds to his legs.  This suggests to the Board that there was no pertinent shrapnel wound symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for shrapnel wounds to the lower extremities at the time of the 1966 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer shrapnel wound residuals of the lower extremities since service, or the lack of such symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of shrapnel wound symptoms since service are not credible.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current shrapnel wound residuals to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  

In sum, the preponderance of the evidence weighs against a finding that any currently claimed shrapnel wound residuals to the lower extremities are related to his period of service.


Psychiatric Disorder, to Include PTSD and Depression

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

If however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Veteran maintains that he has PTSD as a result of the experiences that he was exposed to while serving in Vietnam.  As noted above, the Veteran's service in Vietnam has not been conceded.  As such, any claimed stressors resulting from service in Vietnam, which are the only ones that have been reported by the Veteran, cannot be corroborated.  Moreover, there have been no actual diagnoses of PTSD rendered in any treatment records, service or post-service.  

Therefore, the preponderance of the evidence is against the claim of service connection for PTSD.  

As to the diagnosis of depression, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that those disorders are etiologically related to service.  The record demonstrates that there were no findings of this disorder in service.  Moreover, at the time of the Veteran's March 1965 service separation examination, normal psychiatric findings were reported.  The record also does not contain diagnoses of any psychiatric disorders in the years immediately following service.  

As to the Veteran's reports that his depression started in service, if that is indeed what he is claiming, the Board finds that the contemporaneous evidence shows that the Veteran did not report having any type of psychiatric difficulties in service.  On his March 1965 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had depression or excessive worry; nervous trouble of any sort; frequent or terrifying nightmares; or frequent trouble sleeping.  Moreover, on his initial application for compensation, received in 1966, the Veteran did not report having psychiatric difficulties.  This suggests to the Board that there was no pertinent psychiatric symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder at the time of the 1966 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from psychiatric symptoms since service, or the lack of such symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of psychiatric symptoms since service are not credible.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current psychiatric problems to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  

The Veteran himself has related his current psychiatric disorders to his period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of any current psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer). Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the currently psychiatric diagnoses to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder other than PTSD, to include depression. 


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for DM, to include as a result of exposure to AO, is denied. 

Service connection for shrapnel wounds to both legs is denied. 

Service connection for a psychiatric disorder, to include PTSD and depression, is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


